DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alexander (US 20160344300).
 	With respect to claim 1, Alexander discloses a method of operating a bi-directional double-base bipolar junction transistor, the method comprising: injecting charge carriers ([0013]-[0014)) at a first rate (a first rate is defined but not explicit as to what the rate is) into an upper base of the transistor, the injecting at the first rate results in current flow (current flow is discussed with the voltage drop (current goes with voltage) and also an example current flow is given at through the description of current density at a typical 200A/cm) through the transistor from an upper collector-emitter to a lower collector-emitter, and the current flow results in a first voltage drop (described at Vf) measured across the upper collector-emitter and the lower collector-emitter; and then, within a predetermined period of time before the end of a first conduction period of the transistor, injecting charge carriers (0017]) into the upper base at a second rate lower than the first rate ([0017] discusses removing charge carriers as such the rate of injection is decreased), the injecting at the second rate results in second voltage drop measured across the upper collector-emitter and the lower collector-emitter (again slowing the injection of holes slows the injection of charge carriers as discussed in decreasing the forward drop), the second voltage drop higher than the first voltage drop (the second voltage drop being the drop from full on to full off and the first voltage drop interpreted as a fraction of time to get to full on); and then making the transistor non-conductive at the end of the first conduction period (the conduction period is interpreted as the period from turn on to turn off, wherein turnoff is described in [0017]-[0018]).
 	With respect to claim 2, Alexander discloses the method of claim 1 wherein making the transistor non-conductive further comprises directly coupling a lower base of the transistor to the lower collector-emitter of the transistor, and extracting charge carriers from the upper base. (Here, when the base is lowered below a threshold the lower base is connected lower collector emitter of the transistor by extracting charge carriers from the upper base by being both connected to ground during activation of the upper base)
 	With respect to claim 3, Alexander discloses the method of claim 2 further comprising, after extracting charge carrier from the upper base, electrically floating the upper base. (Here, because during the turning on of the transistor, the voltage applied to the base implicitly passes through the entire range below the transistor threshold.)
 	With respect to claim 4, Alexander discloses the method of claim 1 further comprising, prior to injecting charger carriers at the first rate, injecting charge carriers into the upper base at a third rate higher than the first rate, the injecting charge carriers at the third rate to decrease switching time from the off- mode to a conductive state of the transistor. (Here: the injecting charge carrier at a third rate describes the active on state, the first rate is active off state. Described ([0012]). Interpreted as from moving from active on (first rate) to active off (fast turn off third rate ).
 	With respect to claim 5, Alexander discloses the method of claim 1 wherein making the transistor non-conductive further comprises: ceasing the injecting charge carriers into the upper base (removing forward bias); electrically floating the upper base; and directly coupling a lower base of the transistor to the lower collector-emitter of the transistor. (Here direct coupling is the connection of the circuit but not the flow of charge.)
 	With respect to claim 6, Alexander discloses the method of claim 1 wherein injecting charge carriers at the first rate through the upper base further comprises coupling a first voltage source between the upper collector- emitter and the upper base. (Note: in this sense the first voltage source is always coupled to the collector-emitter and upper base as they are in the same circuit, whether charge carriers are flowing is not described in the claim with respect to current or voltage flow.)
 	With respect to claim 7, Alexander discloses the method of claim 6 wherein injecting charge carriers at the second rate through the upper base further comprises coupling a second voltage source between the upper collector-emitter and the upper base, the second voltage source distinct from the first voltage source. (Here, again coupling describes the connection not the flow of charge).
 	With respect to claim 8, Alexander discloses the method of claim 6 wherein injecting charge carriers at the second rate through the upper base further comprises lowering an output voltage of the first voltage source. (Here, in line with claim 6 interpretation, changing the rate lowers or increases the
output voltage, as the second rate is not defined, the rate is interpreted in line with the output voltage lowering).
 	With respect to claim 9, Alexander discloses the method of claim 1 wherein injecting charge carriers at the first rate through the upper base further comprises coupling a first current source between the upper collector- emitter to the upper base (Here, coupling is merely the connection of the parts of the devices not the flow of charge.)
 	With respect to claim 10, Alexander discloses the method of claim 9 wherein injecting charge carriers at the second rate through the upper base further comprises coupling a second current source between the upper collector-emitter and the upper base. (Here, coupling is merely the connection of the parts of the devices not the flow of charge.)

 	With respect to claim 11, Alexander discloses the method of claim 9 wherein injecting charge carriers at the second rate through the upper base further comprises lowering current output of the first current source. (Lowering current output would change the carrier rate by default.)
 	With respect to claim 12, Alexander discloses the method of claim 1 wherein, prior to injecting charge carriers at the first rate, making the transistor conductive by directly coupling the upper collector-emitter the upper base. (Here, coupling is merely the connection of the parts of the devices not the flow of charge.)
 	With respect to claim 13, Alexander discloses the method of claim 1 wherein the first voltage drop is less 0.2 Volts or less, and the second voltage drop is greater than 0.4 Volts. (figure 2 also see [0010)).
Response to Arguments
Applicant's arguments filed 3/8/2022 have been fully considered but they are not persuasive.
 	With respect to Applicant’s argument “according to the express definition of ‘injecting charge carriers into a base,’ the diode-on mode of Figure 2A does not and cannot anticipate ‘injecting charge carriers at a first rate into an upper base of the transistor...”, the Examiner disagrees.  The definition state “Injecting charge carriers into a base… of a transistor shall not include directly coupling (e.g., through a transistor) the base to a collector-emitter on the same side of the transistor.”  The Examiner points out, the switch is shown in drawings 2A-2D not as a transistor but as a single pole double throw switch which is not explicitly a transistor and thus does not run afoul of the definition provided with respect to injecting charge carriers into the base. 
	With respect to Applicant’s argument concerning the “injecting charge carriers” the claim 1 language says nothing about the extraction of charge carries and merely deals with the flow of charge carriers.  Extraction of charge carriers is mentioned later in claim 2 and 3 at best.  The call of the claim language of claim 1 and subsequent claims based on claim 1, excluding claims 2 and 3 would be fully and sufficiently read on the claim language under any definition provided because these claims do not claim the extraction of charge carrier but merely flow of charge. 
	With respect to the extraction of charge carriers of claims 2 or 3, the polarities source of the circuit determine whether charge carriers are extracted or injected.  As shown with figs 2a -2d as the cycle of the circuit progresses charge carriers are added from the positive polarity or the voltage source or extracted from the negative  polarity of the voltage source changing the flow of carriers into the circuit.  The Examiner believes this is consistent with the claim language of the invention.   


Allowable Subject Matter

5. Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6. The following is a statement of reasons for the indication of allowable subject matter:
 	With respect to claim 14, the prior art does not explicitly disclose the method of claim 1 further comprising, after the making the transistor non- conductive: injecting charge carriers at a third rate into the lower base of the transistor, the injecting at the third rate results in current flow through the transistor from the lower collector-emitter to the upper collector-emitter, and the current flow results in third voltage drop across the lower collector-emitter and the upper collector-emitter; and then, within a predetermined period of the end of a second conduction period, injecting charge carriers into the lower base at a fourth rate lower than the third rate, the injecting at the fourth rate results in fourth voltage drop measured across the lower collector-emitter and the upper collector-emitter, the fourth voltage drop higher than the third voltage drop; and then making the transistor non-conductive at the end of the second conduction period.

7. Claims 15-25 are allowed.
8. The following is an examiner’s statement of reasons for allowance:
 	With respect to claim 15, Alexander fails to suggest or disclose a switch assembly comprising: a bipolar junction transistor defining an upper base, an upper collector-emitter, a lower base, and a lower collector-emitter: a driver defining an upper-base terminal coupled to the upper base, an upper- conduction terminal coupled to the upper collector-emitter, a lower-base terminal coupled to the lower base, and a lower-conduction terminal coupled to the lower collector-emitter, the driver configured to:
inject charge carriers at a first rate ([(0013]-[0014]) into the upper base, the injecting charge carriers at the first rate results a first conductivity through the transistor from the upper collector-emitter to the lower collector-emitter, predict the end of a first conduction period, and within a predetermined period of time before the end of the first conduction period, inject charge carriers into the upper base at a second rate lower than the first rate, the injecting charge carriers at the second rate results in second conductivity through the transistor from the upper collector-emitter and to the lower collector-emitter, the second conductivity lower than the first conductivity; and then make the transistor non-conductive at the end the first conduction period.
 	Here: Although the method is described in claim 1 above, the transistor driver being part of a switch assembly with a defining bjt and a driver as disclosed is not found. (Note also the subsequent claims further defining the driver with the controller aspect are not explicitly found in the prior art listed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on M-F (*:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849       
                                                                                                                                                                                                 /THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849